Citation Nr: 0631022	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-29 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to July 1968.  
The veteran served in the Republic of Vietnam from February 
1966 to March 1967.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.   

The record reflects that the veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge in 
June 2006.  The transcript of the hearing is associated with 
the claims file and has been reviewed.  

The Board notes that the veteran withdrew his appeal with 
respect to his claims for service connection of residuals of 
a right ankle injury and service connection for a rash at the 
June 2006 Board hearing.  

The Board additionally notes that there was some discussion 
with the veteran and his representative at the hearing 
regarding whether a copy of a March 2005 audiological 
examination report listed as evidence in the March 2006 
Supplemental Statement of the Case (SSOC) was of record 
because the veteran contended that his audiological 
examination was inadequate.  In order to obtain a copy of the 
referenced audiological report and allow the veteran an 
opportunity to submit a statement from his private ENT 
physician regarding the cause of his hearing loss and 
tinnitus, the Board held the record open for 60 days.  The 
record shows that the March 2005 VA examination referenced in 
the March 2006 SSOC was a typographical error and was 
actually conducted in March 2006.  It is also noted that the 
March 2006 VA examination is related to a separate claim not 
currently on appeal.  After consideration of the foregoing as 
well as the June 2006 hearing transcript, the Board concludes 
that the veteran's contentions are apparently related to the 
February 2005 VA audiological examination and such report is 
of record.      

The Board further observes that the Board received 
correspondence written by a private ENT physician (Dr. 
P.M.B., M.D.) from the veteran in July 2006.  The veteran had 
also previously submitted additional evidence (i.e., letters 
to home dated from April 1966 to July 1966) at the June 2006 
Travel Board hearing.  As both evidence submissions were 
accompanied by a waiver of the veteran's right to initial 
consideration of the new evidence by the RO, the Board will 
consider the new evidence in the first instance in 
conjunction with the issues on appeal.  38 C.F.R. §§ 19.9, 
20.1304(c) (2006).


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran's currently diagnosed bilateral sensorineural 
hearing loss and tinnitus have been linked by competent 
medical opinion to his exposure to acoustic trauma while 
serving in the Republic of Vietnam.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2006).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board observes that the veteran was not adequately 
advised regarding the element of degree of disability prior 
to the June 2004 RO rating decision denying his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that the VCAA notice requirements include the 
elements of effective date and degree of disability).  
Nonetheless, the Board finds that such notice defect is 
harmless error because the veteran's claims are being granted 
for reasons explained in greater detail below.  Thus, the RO 
will be responsible for addressing any notice defect with 
respect to the disability rating when effectuating the award 
of benefits.   

Additionally, the Board notes that the veteran asserted at 
the June 2006 Board hearing that the VA audiological 
examination conducted in conjunction with his claims (i.e., 
in February 2005) was inadequate because the examining 
audiologist and ENT physician did not sufficiently discuss 
with him in detail his history of in-service noise exposure.  
In light of the full grant of benefits with respect to the 
veteran's claims, however, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further notification or development is 
required.  Accordingly, the Board will proceed with appellate 
review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system such as sensorineural hearing 
loss becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).


III.	Analysis 

The veteran contends that his current bilateral hearing loss 
and tinnitus are due to acoustic trauma sustained during 
military service.  During the June 2006 Travel Board hearing, 
the veteran reported that he first began to experience a high 
pitched ringing in his ears after hearing the loud noises 
caused by the firing of artillery, mortar rounds and crew 
served weapons while serving in Vietnam.  He also recalled 
that he once experienced a total loss of hearing after being 
knocked down by the firing of "big guns" but did not seek 
treatment for his hearing loss at that time.  Although his 
hearing returned two to three days later, he explained that 
his hearing problems had progressively worsened over the 
years.  

There is ample competent medical evidence of record showing 
that the veteran currently suffers from bilateral hearing 
loss and tinnitus.  Most recently, the veteran's private ENT 
physician (P.M.B., M.D.) wrote in July 2006 correspondence 
that the veteran demonstrated significant sensorineural 
hearing loss associated with fairly severe tinnitus.  
Additionally, the February 2005 VA audiologist and ENT 
physician noted diagnoses of bilateral minimal high frequency 
sensorineural hearing loss and bilateral constant tinnitus.  
The Board further observes that audiometric results 
documented in the veteran's private and VA treatment records 
from approximately November 2002 to August 2004 as well as 
the February 2005 VA audiological examination report reveal 
that the severity of the veteran's hearing loss in the right 
and left ears meets the puretone threshold levels of a 
hearing impairment as defined by VA regulation.  38 C.F.R. 
§ 3.385 (2006).      

The Board notes that the veteran reported that he suffered a 
temporary loss of hearing during his Vietnam service but did 
not seek treatment for hearing loss at the time.  Indeed, the 
service medical records are absent of any complaints, 
findings, or treatment for any hearing problems.  It is also 
noted that the veteran was assigned to a transport and supply 
battalion as an armorer unit supplyman while serving in 
Vietnam and such circumstances of service are not routinely 
associated with combat noise exposure.  Nevertheless, the 
veteran has submitted lay evidence in support of his 
contention that he suffered acoustic trauma in service.  In 
letters written by the veteran to his parents dated from 
April 1966 to July 1966, the veteran described, among other 
things, the frequent occurrence of loud gunfire during his 
time in Vietnam.  The veteran's friend and fellow veteran, 
W.S.D., also noted in December 2005 correspondence that he 
remembered that a heavy round of incoming fire knocked the 
veteran to the ground resulting in hearing loss for a few 
days during their Vietnam service.  The Board further 
observes that the August 1966 edition of the Tropic Lightning 
News contained in the record generally relates that there 
were nightly artillery rounds in the area of Vietnam where 
the veteran was stationed during his period of service.  In 
consideration of the foregoing, the Board concludes that it 
is likely that the veteran was exposed to acoustic trauma 
during his service in Vietnam.

In regard to the relationship between the veteran's claimed 
hearing disorders and his military service, the Board notes 
that the veteran's wife reported in December 2005 
correspondence and at the June 2006 Board hearing that she 
had been married to the veteran since 1967 and recalled that 
he had experienced hearing problems since returning from 
Vietnam.  She explained that the veteran constantly reported 
that he heard the sound of "crickets", which was later 
diagnosed by physicians as tinnitus.  The Board also observes 
that there is both favorable and unfavorable medical opinion 
evidence of record regarding whether the veteran's current 
bilateral hearing loss and tinnitus are related to his 
military service.  In support of the veteran's claims, the 
veteran's private ENT physician wrote in July 2006 
correspondence that the veteran's continued progressive 
sensorineural hearing loss was due to the noise exposure he 
experienced while on active duty in the Vietnam War.  
Conversely, the February 2005 VA ENT physician concluded that 
the most likely etiology of the veteran's current hearing 
loss and tinnitus was presbycusis (age-related factors) and 
that such hearing disorders were less likely than not related 
to acoustic trauma and noise exposure.   

After consideration of both medical opinions, however, the 
Board affords the opinion rendered by the veteran's private 
ENT physician greater probative value because the veteran's 
April 1966 to July 1966 letters from Vietnam to his parents 
describing his noise exposure in service were not of record 
at the time of the February 2005 VA audiological examination 
and were not considered by the VA ENT physician before 
rendering his opinion.  The private ENT physician, on the 
other hand, confirmed review of the veteran's letters and 
cited the veteran's noted references to exposure to machine 
gun fire and artillery to support to his conclusion.  The 
December 2005 written statement and June 2006 hearing 
testimony from the veteran's wife relating that the veteran 
has had difficulty hearing since returning from Vietnam are 
also afforded some probative value as she has been married to 
the veteran since November 1967 and is considered competent 
to report what she has observed.  Falzone v. Brown, 8 Vet. 
App. 398, 403.  

In conclusion, the Board finds that the elements for service 
connection have been approximated.  Thus, service connection 
for the veteran's bilateral hearing loss and tinnitus is 
warranted.  








ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


